Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2007

Chaidir v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2682




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chaidir v. Atty Gen USA" (2007). 2007 Decisions. Paper 389.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/389


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-2682
                                     ____________

                                   DJONI CHAIDIR,
                                                       Petitioner
                                           vs.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                                     ____________

                    ON PETITION FOR REVIEW OF AN ORDER
                    DATED APRIL 17, 2006 OF THE BOARD OF
                            IMMIGRATION APPEALS
                              (BIA No. A96-203-997)
                      Immigration Judge: Charles M. Honeyman

                                     ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 18, 2007
                Before: SLOVITER, SMITH and WEIS, Circuit Judges.
                             (Filed September 24, 2007)
                                   ____________

                                       OPINION


WEIS, Circuit Judge.

             Petitioner is a native and citizen of Indonesia and an ethnic Chinese

Buddhist. He overstayed his authorization to remain in the United States on a non-


                                            1
immigrant visa. He sought asylum, withholding of removal, and relief under the

Convention Against Torture.

              The IJ and the BIA found the request for asylum untimely and held that

petitioner did not show extraordinary circumstances or changed circumstances that

excused the delay. We lack jurisdiction to review that finding because it does not present

a constitutional claim or a question of law. See Jarbough v. Attorney General, 483 F.3d

184, 188-89 (3d Cir. 2007) (citing 8 U.S.C. § 1252(a)(2)(D)).

              The IJ and BIA also found that petitioner had not suffered past persecution

or shown a clear probability of future persecution or a likelihood that he would be

tortured if he returned to Indonesia.

              Petitioner testified that he had a motorcycle helmet manufacturing business

that went bankrupt as a result of economic conditions following the May 1998 riots in

Indonesia. The business, however, was not physically damaged during the riots.

Petitioner did not provide any evidence that he was personally harassed or subjected to

instances of discrimination or violence while he was in Indonesia.

              Petitioner also testified that his parents and two siblings remained in

Indonesia with little trouble. His parents continue to operate separate businesses.

Petitioner described only one incident where his mother was punched after an altercation

with a clothes salesperson, which he speculated may have been motivated by race.




                                             2
              In sum, petitioner has not provided any evidence of past persecution or a

likelihood of future persecution or torture. Our review of the record persuades us that the

IJ and the BIA did not err in ordering the petitioner’s removal.

              Accordingly, the petition for review will be denied.




                                             3